IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                               FILED
                                                              June 24, 2009
                              No. 08-40981
                                                        Charles R. Fulbruge III
                                                                Clerk




DALLAS GAS PARTNERS, L.P.,

                                       Plaintiff-Appellant,

versus

PROSPECT ENERGY CORPORATION;
PROSPECT CAPITAL MANAGEMENT, LLC; JOHN F. BARRY;
JOHN HOPLEY; M. GRIER ELIASEK; ERIC KLAUSSMANN,

                                       Defendants-Appellees.


********************

DALLAS GAS PARTNERS, L.P.,

                                       Plaintiff-Appellant,

versus

PROSPECT CAPITAL MANAGEMENT, LLC; JOHN F. BARRY;
JOHN HOPLEY; M. GRIER ELIASEK; ERIC KLAUSSMANN,

                                       Defendants-Appellees.
                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 3:04-CV-669




Before JOLLY, SMITH, and BENAVIDES, Circuit Judges.
PER CURIAM:*


         Dallas Gas Partners, L.P. (“Dallas Gas”), sued the various defendants for
fraud, breach of fiduciary duty, and tortious interference with a contract. The
defense was that Dallas Gas had released its claims; the parties dispute whether
Dallas Gas was a party to the release. The district court granted summary judg-
ment to the defendants.
         We have reviewed the briefs and have heard the arguments of counsel. We
have consulted pertinent parts of the record, including the subject agreements,
and have researched the applicable law. The judgment is legally sound, and it
is fair. Dallas Gas erred in not reading the addendum that effected the release,
and Dallas Gas ratified the release by keeping the sums received under the con-
tract.
         The judgment is AFFIRMED, essentially for the reasons given by the dis-
trict court and the magistrate judge.




         *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2